972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yusuf Abdul AL-WAHHAB, a/k/a Joseph Ernest Washington,Plaintiff-Appellant,v.William P. ROGERS;  Thomas R. Israel;  Larry W. Jarvis;Lieutenant Childers;  Robert Thomas;  George Hardin;  JerryW. Armentrout;  J. Shifflett;  W. Pullen;  John Doe;  H. B.Armentrout;  J. Hagenlocker, Defendants-Appellees.and Edward W. Murray, Defendant.
No. 92-6519.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-88-103-H)
Yusuf Abdul Al-Wahhab, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Yusuf Abdul Al-Wahhab noted this appeal from the district court's judgment pending disposition of a timely motion to alter or amend that judgment.  We dismiss the appeal as premature.


2
Under Fed.  R. App.  P. 4(a)(4), a notice of appeal filed before disposition of a timely Fed.  R. Civ. P. 50(b), 52(b), or 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  This Court construes a motion served within ten days of entry of judgment which calls into question the correctness of that judgment as a Rule 59 motion, however the motion may be formally styled.   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).  Under Dove and Fed.  R. App.  P. 4(a)(4), Appellant's post-judgment motion invalidated the notice of appeal and requires dismissal of this appeal.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED